Citation Nr: 1753274	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  10-24 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a stomach disorder, to include gastroenteritis and gastroesophageal reflux disease. 

2. Entitlement to service connection for a respiratory disorder, to include eosinophilic granuloma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. The appeal was certified to the Board by the RO in Waco, Texas. 

The April 2010 statement of the case also addressed entitlement to service connection for tinnitus, but the Veteran did not perfect an appeal of that issue and it is not for consideration. 

In June 2017, a videoconference hearing was held before the undersigned Veterans Law Judge. At that time, the record was held open for 60 days. Thereafter, the Veteran submitted additional evidence with a waiver of RO jurisdiction. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The issue of entitlement to service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The preponderance of the probative evidence relates the Veteran's gastroenteritis and gastroesophageal reflux disease to her active duty service.


CONCLUSION OF LAW

A stomach disorder, to include gastroenteritis and gastroesophageal reflux disease, was incurred during active service. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

In May 2009, VA denied entitlement to service connection for peptic ulcer. The Veteran disagreed with the decision and in the April 2010 statement of the case, the RO styled the issue as entitlement to service connection for stomach pain, nausea, and vomiting, also claimed as helicobacter pylori and peptic ulcer. The Veteran subsequently perfected this appeal. Following review, the Board has rephrased the issue as stated above to better reflect the diagnoses of record. 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id. The provisions of 38 C.F.R. § 3.303(b) apply only to chronic disease as listed in 38 U.S.C. § 1101(3) and 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

In various statements and at her hearing, the Veteran reported that her stomach problems began during service and had continued since. Service treatment records show multiple complaints related to gastrointestinal symptoms, such as stomach pain, nausea and vomiting, and include diagnoses of abdominal pain, gastroenteritis, and viral enteritis. Post-service records show continued complaints of stomach and epigastric distress as well as treatment for H. pylori. 

The Veteran underwent a VA examination in March 2010. The examiner reviewed her history and following physical examination diagnosed the appellant as suffering from gastroenteritis (symptoms of severe abdominal pain, nausea and vomiting, increased peristalsis, colicky abdominal pain, diarrhea, etiology undetermined). The examiner noted that the Veteran's physicians had been unable to make a diagnosis of ulcerative colitis, Crohn's disease, ischemic bowel disease, or any other specific diagnosis. The examiner observed, however, that the Veteran definitely had increased bowel activity, which was the problem underneath symptomatology. The examiner stated that the claimant's present symptoms were the same as they were in 1995 during her service years and the current symptomatology, undiagnosed gastroenteritis, is most likely caused by or a result of service. 

In June 2017, the Veteran's private physician completed a Disability Benefits Questionnaire for esophageal conditions. The diagnosis was gastroesophageal reflux disease/esophagitis. The examiner noted frequent episodes causing discomfort and pain and multiple trips to the restroom for irritable bowels. The physician remarked as follows: 

Long term history of Gastroesophageal Reflux Disease. Symptoms are frequent and intense. Disease is being managed by medication and diet. Veteran became ill on active duty in 1995, 50 [percent] or greater chance that the veteran did beg[i]n the symptoms while in service.

On review, the Veteran had documented stomach complaints during service and she is competent to report continued symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a layperson is competent to report on that of which he or she has personal knowledge). The record also contains medical opinions indicating that the Veteran's gastroenteritis and gastroesophageal reflux disease are related to her active duty service. The opinions are considered probative. The record does not contain probative evidence to the contrary.  Accordingly, entitlement to service connection is established. 


ORDER

Entitlement to service connection for a stomach disorder, to include gastroenteritis and gastroesophageal reflux disease, is granted. 

REMAND

In May 2009, VA denied entitlement to service connection for eosinophilic granuloma. The Veteran disagreed with the decision and in the April 2010 statement of the case, the issue was phrased as service connection for eosinophilic granuloma, also claimed as breathing, spot on lung. The Veteran subsequently perfected this appeal. 

The Veteran contends that she has a respiratory disorder related to active service. Specifically, she reports exposure to asbestos and other chemicals while serving on a tugboat and fuel barges. At the June 2017 hearing, the Veteran testified that as time progressed she knew something was wrong with her lungs. She reported using an inhaler but was unsure of her diagnosis. She is not a smoker and denied occupational exposures other than in the Navy.

Service medical records do not show any chronic respiratory disorder or complaints related to such. The records, however, do show exposure to hazards such as paint fumes, paint chips and paint solvents. See March 7, 1995 Medical Surveillance Questionnaire. A July 1995 record notes she did needle gunning, rough sanding, painting and grinding the month of May 1995. She had a dust mask but it was infrequently worn. Sampling data revealed cadmium and lead as stressors with elevated values. A blood lead level was within normal limits in August 1995.

A January 2008 computed tomography (CT) scan of the chest showed nonspecific cystic change that could potentially represent early, subclinical expression of lymphangiomyomatosis or eosinophilic granuloma. Pulmonary function tests in February 2008 were normal. A March 2008 record included a diagnosis of eosinophilic granuloma but lung function was normal.

Considering the occupational exposures during service as well as the findings on CT scan, a VA examination is needed. See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA respiratory examination. The electronic claims folder must be available for review.  Following the examination the examiner is requested to opine as to whether it is at least as likely as not the Veteran has a respiratory disorder that is related to her active service or events therein, to include inservice occupational exposures. In making this determination, the examiner should review and discuss as necessary the findings on the January 2008 CT scan of the chest. 

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

2. Thereafter the RO is to review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures at once.

3. Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of her claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

4. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for a respiratory disorder, to include eosinophilic granuloma. If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an appropriate opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


